Title: From James Madison to Rufus King, 27 April 1803
From: Madison, James
To: King, Rufus


Sir
Department of State April 27th. 1803
I have the honor to inclose an unsealed letter to Mr. Erving respecting the case of Mr. Hunter of Philadelphia and to request your co-operation in giving effect to the means of redress which it indicates, if they shall be supposed to be sufficiently encouraging to justify a recourse to them. Mr. Hunters claim ought not to be lightly passed over, when it is considered that at the time of the first and even the second capture by the privateers, not a reasonable suspicion could exist of the vessel being hostile or loaded with contraband or enemy’s property; that on the contrary the passport she bore from Capt. Loring and the clearance she obtained after being examined in a British port should have protected her from all further molestation; and that the capture afterwards was criminal in the Officers of the Privateer as well as contemptuous to the authority of the King’s Officers. If the claim should be admitted, it would not constitute a precedent derogatory to any general principle the British Government may have acted upon in relation to captures, as the instances can seldom occur of the captains of men of war giving passports to neutrals not entitled to them: nor are we disposed to think that Government would not withhold all countenance from such a pillaging spirit as in this case has set itself above their own regular Officers and reversed their Acts by making a seizure of the same neutral which had just before been acquitted.
To the other reasons which are suggested as excusing the repossession obtained by the persons on board the Mary Ann, it may be added, that the Court of Vice Admiralty at New Providence, whither she was ordered, was at the time known to be in the habit of passing unjust and vexatious sentences, and it formed a conspicuous example of the abuses, which near the close of the war Great Britain consented to rectify by a new organization of their Courts of Admiralty in the West Indies.
Should the judicial pursuit, mentioned in the letter to Mr. Erving, fail or not be thought advisable, you will be pleased to represent the case to the Ministry if you think any good would result. I am &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Addressed to “The Minister of the United States In London.”


